DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 03/15/21 has been entered. Claims 1, 4, 8-13, 16, 19 and 20 have been amended, and no claims have been added or cancelled. Claims 1-20 are pending in the application. 

Response to Arguments
Applicant's arguments filed 03/15/21 have been fully considered and are persuasive. However, the claim amendments have changed the scope of the claims, and therefore, new reference Grey-Donald et al. (US 20180285794) will be relied on along with the combination of Malamut et al. (US 9424112), hereafter referred Malamut, and further in view of Straub et al. (US 20180041588), hereafter Straub.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims: 1-20

Claims are rejected under AIA  35 U.S.C. 103 as being unpatentable over Malamut et al. (US 9424112), hereafter referred Malamut, and further in view of Straub et al. (US 20180041588), hereafter Straub, and Grey-Donald et al. (US 20180285794), hereafter Grey-Donald.
Regarding claim 1, Malamut discloses a system ([Col. 2, lin 42] see system) comprising: 
persistent storage configured to store definitions of respective interfaces of remote software applications for integration into workflows ([Col. 9, lin. 20-22], where the execution plans on stored on a server); 
one or more processors ([Col. 3, lin. 115-16] , see processing component in a server computer); and 
an action design software application configured to define the respective interfaces ([Col. 3, lin. 29-31], see workflow engine), wherein the action design software application is configured to perform, by way of the one or more processors, operations comprising: 
identifying a remote software application system by way of which the remote software applications are exposed for execution ([Col. 3, lin. 34-36], see workflow engine interacting with a remote API); 
obtaining, a specification that defines attributes of a particular remote software application of the remote software applications ([Col. 3, lin. 34-36], see workflow engine interacting with a remote API, [Col. 6, lin. 5-14, where the execution plan builder reads the API ; 
determining, based on the specification, (i) one or more objects accessible by way of the particular remote software application and (ii) a plurality of functions of the particular remote software application invokable to interact with the one or more objects [Col. 6, lin. 5-14, where the execution plan builder reads the API function calls/device configurations and definitions to create a specific execution plan, where inputs include a dependency configuration file (DCF – describes mapping of data items, resultant data/goals, etc.), and interface definition language (IDL), which describes the API functions and data input/output for each function); 
generating a plurality of actions that define an interface for the particular remote software application (Col. 6, lin. 5-8] where an execution plan is generated, see Fig. 4), wherein each respective action of the plurality of actions is configured to, when executed, (i) invoke execution of one or more corresponding functions of the plurality of functions by transmitting a request to the remote software application system ([Col. 5, lin. 1-8] where the execution plan is executed to call the API functions) and (ii) receive, in response to the request and by way of the remote software application system, an output of the one or more corresponding functions ([Col. 5, lin. 1-8] where the execution of the goal vortex directs an action, such as storage or further processing of data, Col. 7, lin. 53-59], where the execution engine may further process or store data, such as to return data in response to a request); and 
storing, in the persistent storage, the plurality of actions to define the interface ([Col. 9, lin. 20-22], where the execution plans on stored on a server, Col. 8, lin. 46-50], where the goal specifies a data item/structure to be persisted).

However, Malamut does not explicitly disclose identifying a remote software application system from a plurality of available remote software application systems by using a particular service identifier of 
However, Straub, which is analogous to Malamut because each reference discloses developing and testing remote applications on a local device, does disclose obtaining, from the remote software application system ([0175] where the UI, page flow logic, and business logic are delivered from a remote server, thereby indicating that the specification is obtained from a remote system). 
Malamut and Straub (hereafter Malamut-Straub) are analogous art because each reference discloses developing and testing remote applications on a local device. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Malamut system of using a workflow engine to interface with a remote API with the delivery of the page flow logic and business logic from a remote server, as in the Straub system. The motivation to combine would be to allow applications to gracefully adapt/degrade to the reduced capabilities of the device connecting to the remote application, as taught by Straub ([0175]). 

However, the combination of Malamut-Straub does not explicitly disclose identifying a remote software application system from a plurality of available remote software application systems by using a particular service identifier of one or more service identifiers, on which the remote software applications are exposed for execution.
However, Grey-Donaldson, which is analogous to Malamut-Straub because each reference discloses optimizing remote services for a client device, does disclose identifying a remote software application system from a plurality of available remote software application systems by using a particular service identifier of one or more service identifiers ([0072] see one or more common vocabulary attributes that may be mapped to attributes associated with one or more service providers and associated with one or more software services provided by the service providers, where each of the service providers, such as Facebook, Twitter, etc. are each remote software application systems, where Examiner corresponds each service provider to be a remote software application system, [0085] where one or more vocabulary parameters are cross-referenced with one or more records associated with one or more service providers corresponding to the specific software services), on which the remote software applications are exposed for execution ([0072 see catalog listing all software services to which client device is exposed, also see Fig. 8).
Malamut-Straub and Grey-Donaldson (hereafter Malamut-Straub-Grey-Donaldson) are analogous art because each reference discloses optimizing remote services for a client device. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Malamut-Straub system of using a workflow engine to interface with a remote API with the creating a plurality of candidate workflows based on service requirements and service objectives, as in the Grey-Donaldson system. The motivation to combine would be to determine the optimum service workflow from a selection of service providers providing similar service workflows based at least on cost of the one or more software services within the candidate workflows, as taught by Grey-Donaldson ([0003]). 

Regarding claim 2, the combination of Malamut-Straub-Grey-Donaldson discloses the features of claim 1, as discussed above. Malamut further discloses wherein the remote software applications are hosted by a plurality of different remote computing systems ([Col. 4, lin. 7-11], wee API workflow engine that communications with remote APIs, lin. 14-17, where the application interacts with a remote system through an appropriate API), and wherein the remote software application system is communicatively connected to each of the different remote computing systems to expose the remote software applications for execution on behalf of the workflows ([Col. 4, lin. 7-11], where API workflow engine that communications with remote APIs, where the plurality of remote API’s indicate a plurality of remote computing systems, and Col. 3, lin. 52-55], where the remote API is run on a different platform than the workflow engine).

Regarding claim 3, the combination of Malamut-Straub-Grey-Donaldson discloses the features of claim 1, as discussed above. Malamut further discloses wherein the particular remote software application is accessible by way of an application programming interface (API) provided by the remote software application system ([Col. 4, lin. 14-17] see API), and wherein execution of each respective function of the plurality of functions is invokable by way of a corresponding API function of the API (Col. 5, lin. 1-8], see call the API functions), wherein the specification defines a plurality of functions of the API, wherein each respective action is configured to, when executed by the workflows, invoke execution of the one or more corresponding functions by transmitting the request to the corresponding API function [Col. 6, lin. 5-14, where the execution plan builder reads the API function calls/device configurations and definitions to create a specific execution plan, where inputs include a dependency configuration file (DCF – describes mapping of data items, resultant data/goals, etc.), and interface definition language (IDL), which describes the API functions and data input/output for each function), and wherein the remote software application system is configured to cause the particular remote software application to execute the one or more corresponding functions in response to reception of the request ([Col. 5, lin. 1-8] where the execution of the goal vortex directs an action, such as storage or further processing of data, Col. 7, lin. 53-59], where the execution engine may further process or store data, such as to return data in response to a request).

Regarding claim 4, the combination of Malamut-Straub-Grey-Donaldson discloses the features of claim 1, as discussed above. However, the combination of Malamut-Straub do not explicitly disclose wherein identifying the remote software application system comprises: obtaining a uniform resource locator (URL) that addresses the remote software application system; obtaining, by way of the URL, a list of the remote software applications that are exposed by way of the remote software application system for execution on behalf of the workflows; for each respective remote software application of the remote software applications, obtaining a list of the one or more service identifiers that allow the workflows to invoke execution of the plurality of functions of the respective remote software application, wherein each respective action of the plurality of actions is configurable to use the particular service identifier of the one or more service identifiers to invoke execution of the one or more corresponding functions.
However, Grey-Donaldson, which is analogous to Malamut-Straub because each reference discloses optimizing remote services for a client device, does disclose wherein identifying the remote software application system comprises: 
obtaining a uniform resource locator (URL) that addresses the remote software application system ([0073] see service URL, which is associated with the software service, and see Connector Jar ; 
obtaining, by way of the URL, a list of the remote software applications that are exposed by way of the remote software application system for execution on behalf of the workflows ([0073] see list of service names of services provided by one or more service providers, also see Fig. 9); and 
for each respective remote software application of the remote software applications, obtaining a list of the one or more service identifiers that allow the workflows to invoke execution of the plurality of functions of the respective remote software application ([0073] see list of service names of services provided by one or more service providers, also see Fig. 9, [0085] where the one or more services are cross-referenced with the vocabulary parameters provided by the client), wherein each respective action of the plurality of actions is configurable to use the particular service identifier of the one or more service identifiers to invoke execution of the one or more corresponding functions ([0072] see service ID, [0095] where the optimized service workflow is selected and executed).
Malamut-Straub and Grey-Donaldson (hereafter Malamut-Straub-Grey-Donaldson) are analogous art because each reference discloses optimizing remote services for a client device. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Malamut-Straub system of using a workflow engine to interface with a remote API with the creating a plurality of candidate workflows based on service requirements and service objectives, as in the Grey-Donaldson system. The motivation to combine would be to determine the optimum service workflow from a selection of service providers providing similar service workflows based at least on cost of the one or more software services within the candidate workflows, as taught by Grey-Donaldson ([0003]). 

Regarding claim 5, the combination of Malamut-Straub-Grey-Donaldson discloses the features of claim 1, as discussed above. Malamut further discloses wherein generating the plurality of actions that define the interface for the particular remote software application comprises: 
enabling a first portion of the plurality of actions such that actions of the first portion are available for integration into the workflows ([Col. 7, lin. 60-Col. 8, lin. 3], where the call to the URI clusters can be done); and 
disabling a second portion of the plurality of actions such that actions of the second portion are not available for integration into the workflows ([Col. 7, lin. 60-Col. 8, lin. 3], where the goal persistVolume Size cannot be satisfied until a previous parent vertex URI call is executed, effectively making the second portion unavailable).

Regarding claim 6, the combination of Malamut-Straub-Grey-Donaldson discloses the features of claim 1, as discussed above. Malamut further discloses wherein the attributes defined by the specification comprise, for each respective function of the plurality of functions, (i) a uniform resource locator (URL) of an application programming interface (API) of the remote software application system by way of which the respective function is exposed for execution ([Col. 6, lin. 29-31], see URI and transforms, where the URI may identify/refer to a transform in the dependency configuration file), (ii) an input of the respective function [Col. 6, lin. 5-14, where inputs include a dependency configuration file (DCF – describes mapping of data items, resultant data/goals, etc.), and interface definition language (IDL), which describes the API functions and data input/output for each function), and (iii) an output of the respective function ([Col. 5, lin. 1-8] where the execution of the goal vortex directs an action, such as storage or further processing of data, Col. 7, lin. 53-59], where the execution engine may further process or store data, such as to return data in response to a request), and wherein generating the plurality of actions that define the interface comprises: 
generating, for each respective action, (i) an input variable of the respective action that corresponds to the input of the one or more corresponding functions ([Col. 9, lin. 23-28, see where the goal URI may contain a variable) and (ii) an output variable of the respective action that corresponds to the output of the one or more corresponding functions [(Col.9, lin. 29-32] where the goal server and DCF goal URI separation allows the goal server used to be modified at run-time while the goal execution model is isolation into the execution plan); 
determining, for each respective action, a first mapping between the input variable and a parameter of the request transmitted to the remote software application system, wherein execution of the respective action invokes execution of the respective function by transmitting the request to the URL of the API, and wherein the request includes therein a value of the input variable according to the first mapping ([Col. 9, lin. 23-28, see where the goal URI may contain a variable, see values specified to the execution engine API); and 
determining, for each respective action, a second mapping between the output variable and a response from the API, wherein the response is to the request, and wherein reception, from the API, of the response causes a value of the output of the one or more corresponding functions to be stored in the output variable according to the second mapping [(Col.9, lin. 29-32] where the goal server and DCF goal URI separation allows the goal server used to be modified at run-time while the goal execution model is isolation into the execution plan).

Regarding claim 7, the combination of Malamut-Straub-Grey-Donaldson discloses the features of claim 6, as discussed above. Malamut further discloses wherein the parameter of the request transmitted to the API comprises at least one of : (i) a URL resource path parameter that identifies a specific resource provided by a server device that hosts the API ([Col. 6, lin. 29-31], see URI and transforms, where the URI may identify/refer to a transform in the dependency configuration file), (ii) a URL query parameter comprising a key and value pair, (iii) a header parameter to be provided to the API as a hypertext transfer protocol (HTTP) header of the request, (iv) a body parameter to be provided to the API as part of an HTTP body of the request, or (v) a cookie parameter to be provided to the API within an HTTP cookie of the request.

Regarding claim 8, the combination of Malamut-Straub-Grey-Donaldson discloses the features of claim 6, as discussed above. Malamut further discloses comprising: 
a workflow design software application configured to define the workflows that use the respective interfaces ([Col. 3, lin. 29-31], see workflow engine),  wherein the workflow design software application is configured to perform, by way of the one or more processors, operations comprising: 
receiving selection of a first action and a second action to define a workflow ([Col. 6, lin. 56-59], where the execution plan builder receives the input IDL and DCF files), wherein the second action precedes the first action in the workflow ([Col. 7, lin. 33-35], where the execution of interface calls with no dependencies indicate that the order by which such interface calls are done is interchangeable), and wherein the first action is selected from the plurality of actions of the interface for the particular remote software application (Col. 5, lin. 1-8] where the execution plan is executed to call the API functions in the necessary order); 
receiving an assignment of an output variable of the second action to an input variable of the first action (Col. 5, lin. 7-8] where the execution of each goal vertex directs an action, such as storage or further processing of resultant data); and 
generating a connection between (i) the output variable of the second action and (ii) the input variable of the first action, wherein a value of the output variable of the second action is passed from the second action to the input variable of the first action during execution of the workflow (Col. 5, lin. 7-8] where the execution of each goal vertex directs an action, such as storage or further processing of resultant data, [Col. 7, lin. 50-53] where the DCF contains information regarding what to do with data to achieve a goal, and this data is used by another application or other end-user process).

Regarding claim 9, the combination of Malamut-Straub-Grey-Donaldson discloses the features of claim 6, as discussed above. Malamut further discloses comprising: 
a workflow design software application configured to define the workflows that use the respective interfaces ([Col. 3, lin. 29-31], see workflow engine), wherein the workflow design software application is configured to perform, by way of the one or more processors, operations comprising: 
receiving selection of a first action and a second action to define a workflow ([Col. 6, lin. 56-59], where the execution plan builder receives the input IDL and DCF files), wherein the first action precedes the second action in the workflow ([Col. 5, lin. 58-60], where a detected change resulting in a rebuilding of an execution plan indicates that a first execution plan was created, and the subsequent action is the detected change changing the execution plan), and wherein the first action is selected from the plurality of actions of the interface for the particular remote software application (Col. 5, lin. 1-8] where the execution plan is executed to call the API functions in the necessary order); 
receiving an assignment of an output variable of the first action to an input variable of the second action (Col. 5, lin. 7-8] where the execution of each goal vertex directs an action, such as storage or further processing of resultant data); and 
generating a connection between (i) the output variable of the first action and (ii) the input variable of the second action, wherein a value of the output variable of the first action is passed from the first action to the input variable of the second action during execution of the workflow Col. 5, lin. 7-8] where the execution of each goal vertex directs an action, such as storage or further processing of resultant data, [Col. 7, lin. 50-53] where the DCF contains information regarding what to do with data to achieve a goal, and this data is used by another application or other end-user process).

Regarding claim 10, the combination of Malamut-Straub-Grey-Donaldson discloses the features of claim 1, as discussed above. Malamut further discloses comprising a workflow design software application configured to define a workflow by receiving selection of a first action from the plurality of actions of the interface ([Col. 6, lin. 8-14] see inputs to the execution plan builder), wherein the operations further comprise: 
based on the workflow design software application receiving the selection of the first action, obtaining, from the remote software application system, an updated specification of the particular remote software application that represents one or more updates to (i) the one or more objects or (ii) the plurality of functions ([Col. 5, lin. 58-60] where the execution plans are rebuilt whenever changes to plan inputs are detected);
updating the first action based on the updated specification prior to integration of the first action into the workflow ([Col. 5, lin. 60-64] where the execution plan is executed after the plan is created/updated); and 
storing, in the persistent storage, the first action as updated for integration of the first action into the workflow by the workflow design software application ([Col. 9, lin. 20-22], where the execution plans on stored on a server, Col. 8, lin. 46-50], where the goal specifies a data item/structure to be persisted).

Regarding claim 11, the combination of Malamut-Straub-Grey-Donaldson discloses the features of claim 1, as discussed above. Malamut further discloses wherein the operations further comprise: 
periodically obtaining, from the remote software application system, an updated specification of the particular remote software application that represents one or more updates to (i) the one or more objects or (ii) the plurality of functions ([Col. 5, lin. 58-60] where the execution plans are rebuilt whenever changes to plan inputs are detected); 
updating the plurality of actions based on the updated specification ([Col. 5, lin. 60-64] where the execution plan is executed after the plan is created/updated); and 
storing, in the persistent storage, the plurality of actions as updated ([Col. 9, lin. 20-22], where the execution plans on stored on a server, Col. 8, lin. 46-50], where the goal specifies a data item/structure to be persisted).

Regarding claim 12, the combination of Malamut-Straub-Grey-Donaldson discloses the features of claim 1, as discussed above. Malamut further discloses comprising: a workflow design software application configured to define a workflow that uses the respective interfaces of at least two different remote software applications ([Col. 4, lin. 7-11], where API workflow engine that communications with remote APIs).

claim 13, the combination of Malamut-Straub-Grey-Donaldson discloses the features of claim 1, as discussed above. Malamut further discloses wherein identifying the remote software application system comprises: 
identifying the plurality of available remote software application systems each configured to expose a different set of remote software applications for execution ([Col. 4, lin. 7-11], see API workflow engine that communications with remote APIs); and 
selecting, from the plurality of available remote software application systems, the remote software application system based on a managed network maintaining one or more service identifiers for the remote software application system, wherein the workflows are defined for execution on behalf of the managed network ([Col. 4, lin. 27-33], where the device discovery is done in large-scale networks, including a in a system that uses different network topologies).

Regarding claim 14, the combination of Malamut-Straub-Grey-Donaldson discloses the features of claim 1, as discussed above. Malamut further discloses wherein the one or more objects each comprise a data structure arranged in a hierarchy of key and value pairs ([Col. 8, lin. 46-52] see DCF goal dataPair specification.

Regarding claim 15, the combination of Malamut-Straub-Grey-Donaldson discloses the features of claim 1, as discussed above. Malamut further discloses wherein the plurality of functions are configured to interact with the one or more objects by creating the one or more objects, modifying the one or more objects ([Col. 8, lin. 5-11], see workflow engine interacting with a remote API), or deleting the one or more objects.

Regarding claim 16, Malamut discloses a computer-implemented method ([Col. 2, lin 42] see method) comprising: 
identifying, by an action design software application configured to define respective interfaces of remote software applications for integration into workflows ([Col. 3, lin. 29-31], see , wherein persistent storage is configured to store definitions of the respective interfaces ([Col. 9, lin. 20-22], where the execution plans on stored on a server); 
obtaining, by the action design software application, a specification that defines attributes of a particular remote software application of the remote software applications ([Col. 3, lin. 34-36], see workflow engine interacting with a remote API, [Col. 6, lin. 5-14, where the execution plan builder reads the API function calls/device configurations and definitions to create a specific execution plan, where inputs include a dependency configuration file (DCF – describes mapping of data items, resultant data/goals, etc.), and interface definition language (IDL), which describes the API functions and data input/output for each function); 
determining, by the action design software application and based on the specification, (i) one or more objects accessible by way of the particular remote software application and (ii) a plurality of functions of the particular remote software application invokable to interact with the one or more objects ([Col. 6, lin. 5-14, where the execution plan builder reads the API function calls/device configurations and definitions to create a specific execution plan, where inputs include a dependency configuration file (DCF – describes mapping of data items, resultant data/goals, etc.), and interface definition language (IDL), which describes the API functions and data input/output for each function);
generating, by the action design software application, a plurality of actions that define an interface for the particular remote software application (Col. 6, lin. 5-8] where an execution plan is generated, see Fig. 4), wherein each respective action of the plurality of actions is configured to, when executed, (i) invoke execution of one or more corresponding functions of the plurality of functions by transmitting a request to the remote software application system ([Col. 5, lin. 1-8] where the execution plan is executed to call the API functions) and (ii) receive, in response to the request and by way of the remote software application system, an output of the one or more corresponding functions ([Col. 5, lin. 1-8] where the execution of the goal vortex directs an action, such as storage or further processing of data, Col. 7, lin. 53-59], where the execution engine may further process or store data, such as to return data in response to a request); and 
storing, in the persistent storage, the plurality of actions to define the interface ([Col. 9, lin. 20-22], where the execution plans on stored on a server, Col. 8, lin. 46-50], where the goal specifies a data item/structure to be persisted).

However, Malamut does not explicitly disclose a remote software application system from a plurality of remote software application system by using a particular service identifier or one or more service identifiers, on which the remote software applications are exposed for execution, obtaining from the remote software application system.
However, Straub, which is analogous to Malamut because each reference discloses developing and testing remote applications on a local device, does disclose obtaining from the remote software application system ([0175] where the UI, page flow logic, and business logic are delivered from a remote server, thereby indicating that the specification is obtained from a remote system). 
Malamut and Straub (hereafter Malamut-Straub) are analogous art because each reference discloses developing and testing remote applications on a local device. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Malamut system of using a workflow engine to interface with a remote API with the delivery of the page flow logic and business logic from a remote server, as in the Straub system. The motivation to combine would be to allow applications to gracefully adapt/degrade to the reduced capabilities of the device connecting to the remote application, as taught by Straub ([0175]). 

Regarding claim 17, the combination of Malamut-Straub-Grey-Donaldson discloses the features of claim 16, as discussed above. Malamut further discloses wherein the particular remote software application is accessible by way of an application programming interface (API) provided by the remote software application system ([Col. 4, lin. 14-17] see API), and wherein execution of each respective function of the plurality of functions is invokable by way of a corresponding API function of the API (Col. 5, lin. 1-8], see call the API functions), wherein the specification defines a plurality of functions of the API, wherein each respective action is configured to, when executed by the workflows, invoke execution of the one or more corresponding functions by transmitting the request to the corresponding API function [Col. 6, lin. 5-14, where the execution plan builder reads the API function calls/device configurations and definitions to create a specific execution plan, where inputs include a dependency configuration file (DCF – describes mapping of data items, resultant data/goals, etc.), and interface definition language (IDL), which describes the API functions and data input/output for each function), and wherein the remote software application system is configured to cause the particular remote software application to execute the one or more corresponding functions in response to reception of the request ([Col. 5, lin. 1-8] where the execution of the goal vortex directs an action, such as storage or further processing of data, Col. 7, lin. 53-59], where the execution engine may further process or store data, such as to return data in response to a request).
However, the combination of Malamut-Straub does not explicitly disclose a remote software application system from a plurality of remote software application system by using a particular service identifier or one or more service identifiers, on which the remote software applications are exposed for execution.
However, Grey-Donaldson, which is analogous to Malamut-Straub because each reference discloses optimizing remote services for a client device, does disclose a remote software application system from a plurality of remote software application system by using a particular service identifier or one or more service identifiers ([0072] see one or more common vocabulary attributes that may be mapped to attributes associated with one or more service providers and associated with one or more software services provided by the service providers, where each of the service providers, such as Facebook, Twitter, etc. are each remote software application systems, where Examiner corresponds each service provider to be a remote software application system, [0085] where one or more vocabulary parameters are cross-referenced with one or more records associated with one or more service providers corresponding to the specific software services), on which the remote software applications are exposed for execution ([0072 see catalog listing all software services to which client device is exposed, also see Fig. 8).
Malamut-Straub and Grey-Donaldson (hereafter Malamut-Straub-Grey-Donaldson) are analogous art because each reference discloses optimizing remote services for a client device. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the Malamut-Straub system of using a workflow engine to interface with a remote API with the creating a plurality of candidate workflows based on service requirements and service objectives, as in the Grey-Donaldson system. The motivation to combine would be to determine the optimum service workflow from a selection of service providers providing similar service workflows based at least on cost of the one or more software services within the candidate workflows, as taught by Grey-Donaldson ([0003]). 

Regarding claim 18, the combination of Malamut-Straub-Grey-Donaldson discloses the features of claim 16, as discussed above. Malamut further discloses wherein the attributes defined by the specification comprise, for each respective function of the plurality of functions, (i) a uniform resource locator (URL) of an application programming interface (API) of the remote software application system by way of which the respective function is exposed for execution ([Col. 6, lin. 29-31], see URI and transforms, where the URI may identify/refer to a transform in the dependency configuration file), (ii) an input of the respective function [Col. 6, lin. 5-14, where inputs include a dependency configuration file (DCF – describes mapping of data items, resultant data/goals, etc.), and interface definition language (IDL), which describes the API functions and data input/output for each function), and (iii) an output of the respective function ([Col. 5, lin. 1-8] where the execution of the goal vortex directs an action, such as storage or further processing of data, Col. 7, lin. 53-59], where the execution engine may further process or store data, such as to return data in response to a request), and wherein generating the plurality of actions that define the interface comprises: 
generating, for each respective action, (i) an input variable of the respective action that corresponds to the input of the one or more corresponding functions ([Col. 9, lin. 23-28, see where the goal URI may contain a variable) and (ii) an output variable of the respective action that corresponds to the output of the one or more corresponding functions [(Col.9, lin. 29-32] where the goal server and DCF goal URI separation allows the goal server used to be modified at run-time while the goal execution model is isolation into the execution plan); 
determining, for each respective action, a first mapping between the input variable and a parameter of the request transmitted to the remote software application system, wherein execution of the respective action invokes execution of the respective function by transmitting the request to the URL of the API, and wherein the request includes therein a value of the input variable according to the first mapping ([Col. 9, lin. 23-28, see where the goal URI may contain a variable, see values specified to the execution engine API); and 
determining, for each respective action, a second mapping between the output variable and a response from the API, wherein the response is to the request, and wherein reception, from the API, of the response causes a value of the output of the one or more corresponding functions to be stored in the output variable according to the second mapping [(Col.9, lin. 29-32] where the goal server and DCF goal URI separation allows the goal server used to be modified at run-time while the goal execution model is isolation into the execution plan).

Regarding claim 19, the combination of Malamut-Straub-Grey-Donaldson discloses the features of claim 16, as discussed above. Malamut further discloses wherein a workflow design software application is configured to define a workflow by receiving selection of a first action from the plurality of actions of the interface ([Col. 6, lin. 8-14] see inputs to the execution plan builder), and wherein the method comprises: 
based on the workflow design software application receiving the selection of the first action, obtaining, from the remote software application system, an updated specification of the particular remote software application that represents one or more updates to (i) the one or more objects or (ii) the plurality of functions ([Col. 5, lin. 58-60] where the execution plans are rebuilt whenever changes to plan inputs are detected);
updating the first action based on the updated specification prior to integration of the first action into the workflow ([Col. 5, lin. 60-64] where the execution plan is executed after the plan is created/updated); and 
storing, in the persistent storage, the first action as updated for integration of the first action into the workflow by the workflow design software application ([Col. 9, lin. 20-22], where the execution plans on stored on a server, Col. 8, lin. 46-50], where the goal specifies a data item/structure to be persisted).

Regarding claim 20, Malamut discloses an article of manufacture including a non-transitory computer-readable medium ([Col. 2, lin 42-43] see CRM), having stored thereon program instructions that, upon execution by a computing system, cause the computing system to perform operations comprising: 
obtaining, a specification that defines attributes of a particular remote software application of the remote software applications ([Col. 3, lin. 34-36], see workflow engine interacting with a remote API, [Col. 6, lin. 5-14, where the execution plan builder reads the API function calls/device configurations and definitions to create a specific execution plan, where inputs include a dependency configuration file (DCF – describes mapping of data items, resultant data/goals, etc.), and interface definition language (IDL), which describes the API functions and data input/output for each function); 
determining, based on the specification, (i) one or more objects accessible by way of the particular remote software application and (ii) a plurality of functions of the particular remote software application invokable to interact with the one or more objects [Col. 6, lin. 5-14, where the execution plan builder reads the API function calls/device configurations and definitions to create a specific execution plan, where inputs include a dependency configuration file (DCF – describes mapping of data items, resultant data/goals, etc.), and interface definition language (IDL), which describes the API functions and data input/output for each function); 
generating a plurality of actions that define an interface for the particular remote software application (Col. 6, lin. 5-8] where an execution plan is generated, see Fig. 4), wherein each respective action of the plurality of actions is configured to, when executed, (i) invoke execution of one or more corresponding functions of the plurality of functions by transmitting a request to the remote software application system ([Col. 5, lin. 1-8] where the execution plan is executed to call the API functions) and (ii) receive, in response to the request and by way of the remote software application system, an output of the one or more corresponding functions ([Col. 5, lin. 1-8] where the execution of the goal vortex directs ; and 
storing, in the persistent storage, the plurality of actions to define the interface ([Col. 9, lin. 20-22], where the execution plans on stored on a server, Col. 8, lin. 46-50], where the goal specifies a data item/structure to be persisted).

Malamut does not explicitly disclose identifying a remote software application system from a plurality of available remote software application systems by using a particular service identifier of one or more service identifiers, on which the remote software applications are exposed for execution; obtaining from the remote software application system.
However, Straub, which is analogous to Malamut because each reference discloses developing and testing remote applications on a local device, does disclose obtaining from the remote software application system ([0175] where the UI, page flow logic, and business logic are delivered from a remote server, thereby indicating that the specification is obtained from a remote system). 
Malamut and Straub (hereafter Malamut-Straub) are analogous art because each reference discloses developing and testing remote applications on a local device. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Malamut system of using a workflow engine to interface with a remote API with the delivery of the page flow logic and business logic from a remote server, as in the Straub system. The motivation to combine would be to allow applications to gracefully adapt/degrade to the reduced capabilities of the device connecting to the remote application, as taught by Straub ([0175]). 
However, the combination of Malamut-Straub does not explicitly disclose identifying a remote software application system from a plurality of available remote software application systems by using a particular service identifier of one or more service identifiers, on which the remote software applications are exposed for execution.
However, Grey-Donaldson, which is analogous to Malamut-Straub because each reference discloses optimizing remote services for a client device, does disclose identifying a remote software application system from a plurality of available remote software application systems by using a particular service identifier of one or more service identifiers ([0072] see one or more common vocabulary attributes that may be mapped to attributes associated with one or more service providers and associated with one or more software services provided by the service providers, where each of the service providers, such as Facebook, Twitter, etc. are each remote software application systems, where Examiner corresponds each service provider to be a remote software application system, [0085] where one or more vocabulary parameters are cross-referenced with one or more records associated with one or more service providers corresponding to the specific software services), on which the remote software applications are exposed for execution ([0072 see catalog listing all software services to which client device is exposed, also see Fig. 8).
Malamut-Straub and Grey-Donaldson (hereafter Malamut-Straub-Grey-Donaldson) are analogous art because each reference discloses optimizing remote services for a client device. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Malamut-Straub system of using a workflow engine to interface with a remote API with the creating a plurality of candidate workflows based on service requirements and service objectives, as in the Grey-Donaldson system. The motivation to combine would be to determine the optimum service workflow from a selection of service providers providing similar service workflows based at least on cost of the one or more software services within the candidate workflows, as taught by Grey-Donaldson ([0003]). 


Interview Practice

USPTO Automated Interview Request (AIR)
The USPTO AIR is a new optional online interview scheduling tool that allows Applicants to request an interview with an Examiner for their pending patent application.
The USPTO AIR form is available on our website at: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.

If you have questions or need assistance with the USPTO AIR form or with interview practice at the USPTO, please contact an Interview Specialist at http://www.uspto.gov/patent/laws-and-regulations/interview-practice/interview-specialist or send an email to ExaminerInterviewPractice@USPTO.GOV.

Examiner Notes: 
A) Prior to conducting any interview (whether using AIR or not), Applicant(s) must submit an agenda including the proposed date and time, all arguments in writing, and proposed claim amendments (if applicable). Any proposed amendments or arguments not presented in the agenda will only be heard by the Examiner, but because the Examiner will not have heard them in advance and been given an equitable opportunity to consider them, no decision will be rendered, nor agreement made. ALL AGENDAS MUST BE RECEIVED BY THE EXAMINER AT LEAST 24 HOURS PRIOR TO THE START OF THE INTERVIEW, OR THE PREVIOUS BUSINESS DAY, WHICHEVER IS LONGER, or the interview may have to be rescheduled. 
B) After-final interviews may be granted, but the agenda must be in compliance with MPEP 713.09 which limits the interview only to discussions of proposed amendments, or clarification for appeal. After-final interviews are not to be conducted for the purpose of rehashing previously made arguments. After seeing the agenda, Examiner will decide whether to grant or deny the interview.

	
Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH S. SOLOMON whose telephone number is (571)270-0418.  The examiner can normally be reached on 9:30am - 5:45PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip J. Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RS/Examiner, Art Unit 2456                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456